Citation Nr: 1413647	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-02 595A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky
And the Department of Veterans Affairs Pension Management Center
In Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for coccidioidomycosis, claimed as coccidiosis.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for erectile dysfunction, loss of a testicle, and infertility.

5.  Entitlement to service connection for a psychiatric disorder, to include as secondary to various service-connected disabilities.

6.  Entitlement to service connection for a thyroid disorder.

7.  Entitlement to service connection for diabetes mellitus, type II.

8.  Entitlement to service connection for a bowel disorder.  

9.  Entitlement to service connection for the cause of the Veteran's death.

10.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

11.  Eligibility for Dependents' Educational Assistance (DEA).  


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.  He died in early 2010.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied the Veteran's claims for service connection for coccidioidomycosis; an eye disorder; a psychiatric disorder; a prostate disorder; erectile dysfunction, loss of a testicle, and infertility; a thyroid disorder; diabetes mellitus; and a bowel disorder.

The Veteran died during the pendency of his appeal.  For claimants who died on or after October 10, 2008, as here, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) enacted 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013) permits an eligible person to file a request to be substituted for the Veteran for purposes of processing the claim to completion.
The appellant is properly substituted under these provisions. 

This matter also comes before the Board on appeal from a July 2010 rating decision issued by the VA Pension Management Center (PMC) in Milwaukee, Wisconsin, which denied the appellant's claims for service connection for the cause of the Veteran's death; entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318; and eligibility for DEA.

In February 2012, the appellant requested a hearing before a Veterans Law Judge in Washington, DC.  In February 2013, she withdrew her request.  

In March 2013, the Board remanded the claims to the RO/ Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the additional development, the PMC continued to deny the claims and returned these matters to the Board.  

In October 2013, within 90 days of the case being re-certified to the Board following issuance of the July 2013 SSOC, the appellant submitted a VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, naming Robin M. Webb as her attorney.    

The claim for service connection for a psychiatric disorder has previously been characterized as a claim for service connection for a psychiatric disorder, to include as related to erectile dysfunction.  However, in a June 2007 statement, the Veteran asserted that he experienced infertility, a bowel disorder, and hearing loss related to service. The issue of service connection for a psychiatric disorder has been recharacterized as reflected on the title page.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder contains additional medical evidence that was considered by the PMC in the February 2012 and July 2013 SSOCs.  Therefore, the Board's consideration of this evidence will not result in prejudice to the appellant.  The VBMS e-folder does not contain any documents.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disability; entitlement to service connection for the cause of the Veteran's death; and eligibility for DEA are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In December 2013, prior to the promulgation of a decision in the appeal, the appellant indicated, via her attorney, that she wished to withdraw from appeal the claims of entitlement to service connection for coccidioidomycosis, an eye disorder, a thyroid disorder, type II diabetes mellitus, and a bowel disorder, and the claim for DIC under 38 U.S.C.A. § 1318.

2.  A prostate disorder was not incurred in or aggravated by active service.

3.  Erectile dysfunction, loss of a testicle, and infertility were not incurred in or aggravated by active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant as to the claims of entitlement to service connection for coccidioidomycosis, an eye disorder, a thyroid disorder, type II diabetes mellitus, and a bowel disorder, and the claim for DIC under 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for the establishment of service connection for a prostate disorder are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  The criteria for the establishment of service connection for erectile dysfunction, loss of a testicle, and infertility are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204.  In December 2013, the appellant through counsel withdrew from appeal the claims of entitlement to service connection for coccidioidomycosis, an eye disorder, a thyroid disorder, type II diabetes mellitus, and a bowel disorder, and the claim for DIC under 38 U.S.C.A. § 1318.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these matters.  The Board does not have jurisdiction to review these claims, and they must be dismissed.

Duty to Notify and Assist
	
Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was provided with the relevant notice and information in June and September 2007 letters prior to the initial adjudication of his claims for service connection in the February 2008 rating decision.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

While the June and September 2007 VCAA letters were addressed to the Veteran and not the current appellant, issuance of another VCAA notice letter regarding the claims for service connection is not required as the appellant has been substituted for the Veteran.  See VBA Fast Letter 10-30 (Revised, April 3, 2013) (If an adequate VCAA notice letter was previously sent to the original claimant, a new VCAA notice letter will not be provided to the individual requesting substitution).

VA also has a duty to assist the appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  

The Veteran's available service treatment record (his separation examination report) as well as post-service VA and private treatment records have been obtained and associated with the claims file and Virtual VA e-folder.  VA obtained medical opinions to evaluate the claims on appeal in November 2011 and June 2013, with a July 2013 addendum.  

The claims were remanded in March 2013 to obtain potentially pertinent private treatment records from Saint Joseph Hospital and Madison Manor Nursing Home; and to obtain an additional medical opinion regarding the claimed prostate disorder; and to clarify the appellant's wishes regarding representation.  In a March 2013 letter, the RO also asked the appellant to identify all VA and non-VA providers who had provided treatment regarding the issues on appeal.  In particular, she was asked to submit a medical release for records from Saint Joseph Hospital and Madison Manor Nursing Home.  The appellant did not submit a release for either of these facilities; however, she did submit numerous treatment records from Saint Joseph Hospital, dated from December 2008 to January 2010.  In an April 2013 statement, she indicated that records from Madison Manor nursing home were not available as they had been destroyed.  She added that the Veteran had been in the nursing home for only 8 days.  

VA is only obligated to obtain available records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In light of the above, no further action in regard to obtaining these private treatment records is necessary.  

In June 2013, the PMC obtained a medical opinion from a urologist regarding the claim for service connection for a prostate disorder.  The urologist provided a supplemental opinion in July 2013.  These opinions, read together, are responsive to the March 2013 remand directives, and are adequate to evaluate the claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board has also considered the adequacy of the medical opinion obtained in conjunction with the claim for service connection for erectile dysfunction and the fact that a medical opinion was not obtained specifically to evaluate the claims for service connection for infertility and loss of a testicle (although the November 2011 VA examiner did address the private opinion relating the Veteran's "permanent dysfunction of spermatogenesis" to lead exposure).  For reasons which will be discussed in detail below, the evidence is adequate to evaluate each of the claims for service connection decided here, and additional medical development is not necessary.  

In April 2007, the RO requested the Veteran's complete service treatment records from the National Personnel Records Center (NPRC).  The NPRC responded that the Veteran's service treatment records had been destroyed in a 1973 fire and no Surgeon General's Office (SGO) reports were shown for his service number.  In November 2007, the RO made a formal finding on the partial unavailability of the Veteran's service treatment records, noting that, while his separation examination had been received, his other service treatment records were unavailable for review.  The Veteran was advised, via letter in November 2007, of the unavailability of his service treatment records.  In light of these actions, further action to attempt to obtain the Veteran's service treatment records is not warranted.  

In his April 2007 claim, the Veteran reported that he had claimed or was receiving disability benefits from the Social Security Administration (SSA).  In March 2008, the RO requested the Veteran's SSA records.  SSA responded that the Veteran's folder had been destroyed and there were no medical records.  Therefore, no further action in regard to obtaining the Veteran's SSA records is warranted.  

In July 2007, the Veteran submitted a 21-4142 in which he reported treatment at the Lexington VA Medical Center (VAMC) from 1995 through 2007.  VA treatment records dated since March 2001 have been associated with the claims file.  In November 2009, the RO requested VA treatment records dated from May 1955 to March 2001.  The Lexington VAMC responded in January 2010 that there were no records available for the period from May 1955 to March 2001; rather, the records started in 2001.  The RO made a formal finding of the unavailability of these VA treatment records in January 2010.  The Veteran was advised of the unavailability of these records via a January 2010 letter.  While this letter incorrectly stated that the RO had been unable to obtain his treatment records for the period from January 1985 to August 2002 from the Nashville VAMC, the letter also requested that he furnish copies of records he had from the Lexington VAMC, dated from May 1955 to March 2001.  Despite the error in the January 2010 letter, the Veteran was correctly advised, via the January 2010 statement of the case (SOC), that the Lexington VAMC had indicated that treatment records from May 1955 to March 2001 were not available and that a formal finding of the unavailability of these records had been made.  The Veteran was therefore advised of the unavailability of these records.  See 38 C.F.R. § 3.159(e).  No further action in regard to obtaining additional VA treatment records is warranted.  

During VA treatment in March 2009, the Veteran reported that he received treatment by a private urologist in Somerset.  These records have not been obtained.  However, as stated above, VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In June 2009, the Veteran advised VA that he had submitted all the evidence he had regarding his claimed disabilities.  In her February 2012 VA Form 9, the appellant stated that she had no other evidence to present other than what had already been submitted.  

In the March 2013 letter, the PMC specifically asked the appellant to identify all VA and non-VA healthcare providers who had provided treatment for each of the Veteran's claimed disabilities, as well as his "failure to thrive" and atrial fibrillation.  She was instructed to complete and return a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), for each provider.  However, no VA Form 21-4142 was subsequently returned.  Rather, in an April 2013 VCAA notice response the appellant indicated that she had no other information or evidence to give VA in regard to her claim.  Most recently, in August 2013, the appellant submitted a 30 Day Waiver in response to the July 2013 SSOC, in which she again indicated that she did not have any additional evidence regarding her appeal.  

As the appellant has not provided a release form for any additional private treatment records; it is not possible for VA to obtain them; hence, no further action in this regard is warranted. 

Because the claim for service connection for the cause of the Veteran's death must be remanded to obtain a medical opinion, the appellant will be afforded an additional opportunity on remand to submit a release form to allow VA to obtain private treatment records regarding the Veteran's treatment for hypertension and atrial fibrillation.  However, private cardiovascular treatment records would not be pertinent to the claims decided here (claims for genitourinary disorders).  Remanding the claims decided below would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the appellant, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The only service treatment record available is the Veteran's May 1955 separation examination.  His other service treatment records were determined to be fire-related.  In cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with these heightened duties in mind.  The case law does not, however, lower the legal standard for proving a claim but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339.  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).


Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran asserted that he has a prostate disorder, erectile dysfunction, loss of a testicle, and infertility related to in service-exposure to infrared lights.  In an April 2007 statement, he described an in-service incident in which he was sitting approximately 10 to 15 feet in front of a driver using infrared lights for three hours.  He asserted that he got some radiation damage from this exposure.  He added in a statement submitted later that month that he had lost one testicle due to degeneration starting when he was very young, which he attributed to in-service radiation exposure.  In a June 2007 statement, the Veteran alleged that infertility was a radiation illness related to his infrared light exposure.  He also alleged that all the doctors he had talked to told him this was a probable cause of his infertility.  In an October 2007 statement, he alleged that after the in-service incident of exposure to infrared lights his scrotum became swollen  He indicated, however, that he did not report this to a medical professional at that time.  

During his lifetime, the Veteran argued that his claimed disabilities were related to in-service exposure to ionizing radiation.  He indicated by checked box in his April 2007 claim for service connection that he had been exposed to ionizing radiation during service.  However, in discussing how he was exposed to radiation, the Veteran reported that he was exposed to infrared lights during service.  He repeatedly attributed several of his claimed disabilities to this in-service exposure to infrared lights, and described no other in-service radiation exposure.  The record does not reflect, and neither the Veteran nor the appellant asserted that the Veteran participated in a radiation-risk activity as defined by regulation.  Rather, in December 2013, the appellant's attorney withdrew the theory of entitlement premised on exposure to ionizing radiation.  

VA and private treatment records generated during the pendency of the Veteran's claim for service connection reflect findings of and treatment for benign prostate hyperplasia (BPH), chronic prostatitis, erectile dysfunction, an atrophic left testicle, chronic orchialgia, and infertility.  Thus, current disorders have been shown and the first element of each service connection claim has been satisfied.  

During his lifetime, the Veteran presented competent and credible evidence of in-service exposure to infrared lights and sitting on cold and hard surfaces on tanks, satisfying the second element of the service connection claims.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Accordingly, the question for consideration is whether the prostate disorder, erectile dysfunction, testicle disorder, and infertility present during the pendency of the Veteran's claims for service connection are related to service, to include in-service exposure to infrared lights and sitting on cold and hard surfaces.  

The Veteran and the appellant have asserted that the Veteran experienced prostate problems since service.  Weighing against such a connection is the May 1955 separation examination, which included a normal clinical evaluation of the genitourinary system, anus, and rectum.  This separation examination is highly probative with regard to the Veteran's state of health at the time of separation from service as it was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to statements of diagnosis or treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  

In June 2010, the appellant reported that the Veteran had always told her that he was not given a physical examination on May 6, 1955.  Rather, he was, "handed his release paper and told to go home."  However, the contemporaneous separation examination report belies the Veteran's report to his wife, as it clearly indicates that a physical examination of the Veteran was conducted on that date.  Also against the claim is the Veteran's October 2004 report that he had experienced prostate problems for 40 years (so dating back to 1964).  Therefore, while competent, the reports of continuity of symptomatology are not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

A June 2007 letter from Dr. W.F.K. indicates that the Veteran had reported a history of infertility since his early 20s; however, he did not specifically report infertility since service, and the Veteran stated in March 2008 that, while he always thought his in-service exposure to infrared lights was the cause of a lot of his problems, the only one that started soon after the exposure was the prostate problem.  

In any event, service connection for a prostate disorder, erectile dysfunction, a testicle disorder, and/or infertility based on chronicity or continuity of symptomatology is not for consideration, as these conditions are not chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1338.  Service connection on a direct basis must be established by evidence of a nexus.

Here, there are conflicting medical opinions regarding the relationship between the Veteran's claimed prostate disorder and infertility and service.  In the case of conflicting medical evidence, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Regarding the claimed prostate disorder, in June 2007, Dr. W.F.K. stated the Veteran, "is disabled from this service and deserves compensation for such."  Dr. W.F.K. reported that the Veteran had chronic prostatitis and infertility due to low sperm count since his early 20s.  The physician commented that the Veteran had no copies of medical records from 50 years previously, but his current medical records did support the prior nature of his diseases.  He continued, "As a tank commander and member of a tank team, [the Veteran] spent hours and hours on hard and cold surfaces, with extreme trauma to his prostate.  These years in the military caused a lifelong prostate condition that has, in the end, resulted in his inability to work his farm equipment, and in so, forced a loss of income."  

There is no indication in the physician's report of how he drew any data from the Veteran's account, nor the basis of his analysis. There is no indication that Dr. W.F.K. reviewed the claims file prior to rendering his opinion.  In assessing the probative value of a medical opinion, the Board must consider whether the medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  However, a file review is relevant in this case, particularly in light of the May 1955 separation examination noting that clinical evaluation of the Veteran's genitourinary system, anus, and rectum, was normal at separation from service.  There is no indication that Dr. W.F.K. was aware of this history of a normal examination.  Therefore, this opinion is of limited probative value.  

By contrast, in November 2011 a VA examiner reviewed the claims file and indicated that the claimed prostate condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided a basis for his opinion, specifically, research undertaken with keywords appropriate to prostate conditions with the term "infrared" failed to indicate any known causal relationships and a general review article on chronic prostatitis did not list prolonged sitting on cold and hard surfaces as causal.  In June 2013 another VA examiner reviewed the claims file and specifically commented that the Veteran's May 1955 separation examination showed a completely normal rectal and genitourinary examination, which included the prostate, and there was no mention or record of chronic prostatitis in the Veteran's military medical discharge paperwork.  The June 2013 examiner specifically considered Dr. W.F.K.'s professional opinion regarding the etiology of the claimed prostate disorder, but stated that there was no medical, scientific, physical examination, or laboratory evidence supporting this claim.  

The June 2013 VA examiner also provided an explanation for his opinion, commenting that that a thorough review of the subject of chronic prostatitis found in the most widely referenced urology text failed to reveal any association between sitting for prolonged periods on a cold, hard, surface and chronic prostatitis.  He included citation to this text.  

The June 2013 VA examiner stated that the Veteran had benign prostate hyperplasia, although he did not find any evidence, specifically physical examination or laboratory data, in the medical record, to support a diagnosis of chronic prostatitis.  The June 2007 letter from Dr. W.F.K. does include a finding of chronic prostatitis during the pendency of the appeal.  In December 2013, the appellant's attorney argued that the question is not whether the VA examiner agreed with Dr. W.F.K.'s diagnosis of chronic prostatitis; rather, the question was only whether there was a diagnosis of the disorder, which had been provided by Dr. W.F.K.  However, Dr. W.F.K.'s finding of chronic prostatitis was considered by the June 2013 VA examiner, who specifically reviewed this letter and stated that he did not find any evidence (including physical examination or laboratory data) to support this diagnosis.  

The June 2013 VA examiner noted that the most widely referenced urology text failed to reveal any association between sitting for prolonged periods on a cold, hard surface and chronic prostatitis.  While the VA examiner did not clearly provide an etiological opinion regarding the Veteran's BPH, this question was addressed in his July 2013 addendum, in which he stated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

Both the November 2011 and June 2013 VA examiner's opinions were based on review of the claims file and included citation to medical references which supported their conclusions.  Both examiners specifically considered the June 2007 opinion of Dr. W.F.K., but nevertheless provided a negative opinion regarding the relationship between the Veteran's claimed prostate disorder and service.  Moreover, as a urologist, the June 2013 VA examiner was expertly qualified in the pertinent area of medicine to provide an opinion.  See Guerrieri, 4 Vet. App. at 470-471.  Conversely, there is no indication that Dr. W.F.K. has specialized training or education regarding prostate disorders.  Cf. Black v. Brown, 10 Vet. App. 279 (1997) (indicating an opinion may be reduced in probative value, even where the opinion comes from someone with medical training, if the medical issue requires specialized knowledge).

In December 2013, the appellant through counsel argued that the June 2013 VA examiner's opinion was inadequate, asserting that the VA examiner failed to evaluate the Veteran's service as a tank commander, which involved riding on tanks, as pelvic trauma.  She reported that two internet resources (the Mayo Clinic and National Institutes of Health (NIH)) identified pelvic trauma as increasing the risk of developing prostate disorders, including chronic prostatitis.  

However, the June 2013 VA examiner specifically considered and addressed Dr. W.F.K.'s June 2007 opinion, which related the Veteran's chronic prostatitis to in-service trauma while riding on a tank.  While the June 2013 VA examiner did not use the term "pelvic trauma" in providing his opinion, he did address the relationship between sitting for prolonged periods on a cold, hard, surface and chronic prostatitis.  In his June 2007 letter, Dr. W.F.K. indicated that the Veteran suffered extreme trauma to his prostate from sitting on cold and hard surfaces.  Therefore, by specifically considering the conditions during service, the June 2013 VA examiner addressed the claimed in-service pelvic trauma.   

In December 2013, the appellant through counsel referred to two websites which, she reports, identify pelvic trauma as increasing the risk of developing prostate disorders, including prostatitis.  She did not provide specific references; rather, she listed only www.mayoclinic.com and www.ncbi.nlm.nih.gov.  Regardless, these websites are insufficient to establish a nexus between the Veteran's prostate disorder and service, because they do not refer to the Veteran's specific condition but, instead, reportedly refer generally to prostate disorders.  These websites, therefore, are too speculative to grant service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  Additionally, the assertion that trauma to the prostate caused the Veteran's claimed prostate disorder was included in Dr. W.F.K.'s June 2007 opinion and was, therefore, considered by the November 2011 and June 2013 VA examiners.  

In light of the foregoing, the November 2011 and June and July 2013 opinions are the most persuasive medical opinions addressing the question of a nexus between the Veteran's prostate disorder and service. Thus, the competent, probative (persuasive) evidence on the question of whether the Veteran's prostate disorder was incurred in or aggravated by service weighs against the claim for service connection.

Regarding his claimed infertility, in a June 2007 statement, the Veteran alleged that all the doctors he had talked to told him his infrared light exposure was a probable cause of his infertility.  In a May 2009 statement, the Veteran's wife also alleged that doctors had confirmed that the condition the Veteran received in service was the reason they were unable to have children.  However, these statements do not provide a nexus between the Veteran's infertility and service as unsupported assertions of statements from a physician do not, in and of themselves, constitute medical evidence required to substantiate a service connection claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Dr. W.F.K. opined in June 2007 that the Veteran's infertility was related to service, specifically, in-service lead exposure, commenting, "It is a well known medical fact that lead exposure leads to permanent dysfunction in spermatogenesis.  As a tank commander, a member of a tank team, this man has had significant exposure to lead.  It is my opinion that his infertility cannot be proven to be from any other causes."  The physician did not relate the basis of his opinion - e.g., whether he knew if lead was present in the military vehicles crewed by the Veteran, where the Veteran sat in the vehicle, or of the nature, amount, duration, frequency, safety measures, or any other data.

By contrast, the November 2011 VA examiner indicated that, despite Dr. W.F.K.'s opinion that the Veteran had permanent dysfunction of spermatogenesis related to lead exposure, a diagnosis of lead toxicity sufficient to cause any medical condition would require, at a minimum, a blood lead level or other objective indication of lead toxicity, which was not located in the claims file.  Despite citing to the "well known medical fact that lead exposure leads to permanent dysfunction in spermatogenesis", Dr. W.F.K. did not render a diagnosis of lead toxicity, nor did he indicate that there was any blood lead level or other objective evidence to support a finding of lead toxicity.    

To the extent that the opinion of Dr. W.F.K. was based on a history of in-service lead exposure reported by the Veteran, such reliance only warrants the discounting of a medical opinion when the opinion is contradicted by other evidence in the record or when the Board rejects the assertions of the Veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The Veteran is competent to report serving as a tank commander and member of a tank team, and such is consistent with the circumstances of his service in a tank battalion (as verified in Form DD 214).  However, he is not competent to report that such service exposed him to lead, to include levels of exposure which would result in lead toxicity, as this is a determination too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.

Moreover, Dr. W.F.K. did not address any objective testing or other evidence verifying that the Veteran was exposed to levels of lead during service which would result in lead toxicity and, therefore, adverse health effects.  He provided no explanation for his conclusion that, because he served around tanks, the Veteran had "significant" exposure to lead.  Thus, the June 2007 opinion from Dr. W.F.K. relating the Veteran's post-service infertility to in-service lead exposure, is not probative.  See Nieves-Rodriguez, 22 Vet. App. at 304 (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl, 21 Vet. App. at 125 (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Dr. W.F.K. stated in his June 2007 letter that the Veteran had served in the Army from June 1953 to May 1955; was stationed in Europe; and was "disabled from this service and deserves compensation for such." and, "Throughout his post-military life, [the Veteran] has suffered from chronic medical conditions caused by his military service."  However, he provided no rationale for these conclusory statements other than his discussion of the relationship between the reported in-service lead exposure and infertility.  Thus, this generally stated opinion regarding the relationship between the Veteran's infertility and service is also not probative.  See Nieves-Rodriguez, Stefl, supra.  

The November 2011 VA examiner acknowledged Dr. W.F.K.'s statement relating the Veteran's "permanent dysfunction of spermatogenesis" to lead exposure, but the VA examiner commented that a diagnosis of lead toxicity sufficient to cause any medical condition (so, including infertility) would minimally require objective evidence, such as a blood test, but no such evidence was of record.  

Regarding his claimed erectile dysfunction, the November 2011 VA examiner reviewed the claims file and indicated by marked box that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In providing an explanation for this opinion, the examiner stated that research undertaken with keywords appropriate to prostate conditions and erectile dysfunction with the term "infrared" failed to indicate any known causal relationships.

The November 2011 VA examiner did not address whether the Veteran may have had infertility related to any incident of service other than claimed lead exposure ad did not address whether the Veteran may have had erectile dysfunction related to any incident of service other than in-service exposure to infrared lights, nor has any VA examiner specifically addressed whether the claimed testicle disorder is related to service.  However, there is no need to obtain an additional medical opinion addressing these matters.  See Barr, 21 Vet. App. at 311; 38 C.F.R. § 3.159(c)(4).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The first and second McLendon elements have been met, as there is evidence of a infertility, erectile dysfunction, and a testicle disorder during the pendency of the Veteran's claim, and he has provided competent and credible evidence of in-service exposure to infrared light; however, there is simply no competent and probative evidence of record indicating an association between these claimed disorders and service (nevertheless, the November 2011 VA examiner did address the relationship between the Veteran's erectile dysfunction and in-service exposure to infrared light).  Indeed, the Veteran's May 1955 separation examination revealed a normal genitourinary system and the record is lacking any evidence of continuity of symptomatology since service.  Rather, the Veteran himself reported in March 2008 that, while he always thought his in-service exposure to infrared lights was the cause of a lot of his problems, the only one that started soon after the exposure was the prostate problem.  Under these circumstances, a remand to obtain an additional medical opinion would serve no useful purpose.

In regard to the claimed erectile dysfunction and testicle disorder, the Board has considered that Dr. W.F.K.'s June 2007 letter does include a general statement that the Veteran had chronic medical conditions related to service; however, a complete reading of this letter reflects that the physician was providing an opinion regarding the relationship between the Veteran's claimed prostate disorder and infertility and service, and the purpose of the letter was not to provide an etiological opinion regarding other claimed disabilities.  

The preponderance of the competent, factually informed and probative evidence is against a finding relating the Veteran's infertility, erectile dysfunction, and testicle disorder to service, to include in-service exposure to infrared lights.  

In December 2013, the appellant through counsel argued that the Veteran had hypertension related to service and argued that his prostate disorder, erectile dysfunction, loss of a testicle, and infertility were related to this hypertension.  As the substitute claimant, the appellant may raise new theories of entitlement as to the pending claim; however, she may not add issues or expand the claims.  See VBA Fast Letter 10-30 (Revised, April 3, 2013).  The Veteran did not raise a claim for service connection for hypertension during his lifetime and, therefore, the appellant may not raise this new claim now.  The question of whether the Veteran's hypertension was related to service will be explored in developing the claim for service connection for the cause of the Veteran's death.  However, as the appellant cannot file a new claim for service connection for hypertension, the argument that the Veteran had a prostate disorder, erectile dysfunction, loss of a testicle, and/or infertility caused or aggravated by hypertension, this theory of entitlement need not be further addressed.  

The appellant also argued in December 2013 that the Veteran's erectile dysfunction, loss of a testicle, and/or infertility were related to his prostate disorder.  However, service connection for a prostate disorder has not been established and, therefore, service connection for any of these claimed disorders as secondary to a prostate disorder cannot be granted.  

In addition to the medical evidence, the Board has considered the Veteran's and appellant's contentions that the Veteran had a prostate disorder, erectile dysfunction, loss of a testicle, and/or infertility related to service.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Neither the Veteran nor the appellant are shown to have any specialized knowledge in the field of medicine.  Therefore the etiology of the Veteran's prostate disorder, erectile dysfunction, loss of a testicle, and infertility is beyond their competence. Moreover, the question of etiology of these conditions is complex in nature. 

Therefore, to the extent the Veteran and the appellant have asserted that the Veteran had a prostate disorder, erectile dysfunction, loss of a testicle, and/or infertility related to service, these assertions have little probative value, especially in relation to the VA examiners' opinions discussed above, as neither the Veteran nor the appellant have been shown to be competent to opine on these complex medical questions.  Their contentions regarding etiology of the prostate disorder, erectile dysfunction, loss of a testicle, and infertility are outweighed by the medical evidence of record, specifically the opinions of the VA examiners.

The claims for service connection for a prostate disorder, erectile dysfunction, loss of a testicle, and infertility are denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal as to the claim of entitlement to service connection for coccidioidomycosis, claimed as coccidiosis, is dismissed.  

The appeal as to the claim of entitlement to service connection for an eye disorder is dismissed.  

The appeal as to the claim of entitlement to service connection for a thyroid disorder is dismissed.  

The appeal as to the claim of entitlement to service connection for diabetes mellitus, type II, is dismissed.  

The appeal as to the claim of entitlement to service connection for a bowel disorder is dismissed.  

The appeal as to the claim of entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed.  

Service connection for a prostate disorder is denied.  

Service connection for erectile dysfunction, loss of a testicle, and infertility is denied.





REMAND

Remand is required to obtain additional medical opinions and so the RO can consider the claim for service connection for a psychiatric disorder as secondary to service-connected disabilities, including hearing loss.  As the claims are being remanded, the RO should provide the appellant with additional VCAA notice regarding the claim for service connection for a psychiatric disorder as secondary to service-connected disability and should give her another opportunity to submit releases to allow VA to obtain any additional private treatment records which may be pertinent to the claims remaining on appeal.  The claim of eligibility for DEA is inextricably intertwined with the claim for service connection for the cause of the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Provide the appellant a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises her of the information and evidence necessary to substantiate the claim for service connection for a psychiatric disorder, to include as secondary to service-connected disability.  

2. Request that the appellant provide the names and addresses of any and all health care providers who provided treatment for the Veteran's claimed psychiatric disorder and/or heart conditions.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: 

(1) records from CBH in Lexington (as referenced in an October 2002 VA treatment record); 

(2) records from Kentucky Cardiology which have not previously been associated with the claims file, to include records dated between May 2006 and December 2008; 

(3) records from St. Joseph East dated prior to December 2008, to include any copies of these records available in the Veteran's VA records, for example, through the Veterans Health Information Systems and Technology Architecture (VISTA)  (as referenced in a May 2008 VA treatment record); and 

(4) records from Wayne County Hospital (as referenced in an October 2009 private treatment record).  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.
	
3.  After all available records have been associated with the claims file and/or Virtual VA e-folder, return the claims file to the VA examiner who provided the October 2011 opinion for a supplemental opinion.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran had a psychiatric disorder at any time from around April 2007 until his death in February 2010 that began during active service; that was related to any incident of service; or that was caused or aggravated by his service-connected hearing loss and/or tinnitus.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, her attention is drawn to the following:

* On separation examination in May 1955, clinical evaluation of all systems, including the psychiatric system, was normal.   

* A June 2005 private treatment record reflects that the Veteran described a labile mood, mild memory impairment, irritability, and difficulty with concentration.  The pertinent assessment was attention deficit no hyperactivity.  

* Depression screen was negative in March 2002, February 2003, March 2004, March 2008, and March 2009.  Posttraumatic stress disorder (PTSD) screen was negative in March 2006.  PTSD and depression screens were negative during VA treatment in February 2005 and March 2007.  

* In a June 2007 statement, the Veteran asserted that he experienced infertility, a bowel disorder, and hearing loss related to service.  He stated, "All the conditions most certainly can get on my nerves, creating a nervous condition."  

* In a June 2007 letter, Dr. W.F.K. wrote that the Veteran's infertility had left him with "significant depression."  

* In an October 2007 statement, the Veteran's friend reported that he noticed "a very distinct change" in the Veteran after he returned from service.  

* In his March 2008 NOD, the Veteran stated, "All my disabilities are causing my nervous problems to worsen which is really causing a very serious condition on my part."  
 
* During VA treatment in September 2008, the Veteran complained of his memory getting bad and stated that he thought he had early Alzheimer's disease.  The pertinent assessment was subjective memory loss.  The physician noted that the Veteran had had similar complaints before with normal mini mental status examination.  He scored 25/30 correct on mini mental status examination that date.  

* An October 2009 record from St. Joseph Healthcare reflects that the Veteran reported a history of "a little anxiety and depression."  On review of systems later that month, the Veteran denied anxiety or depression.  Subsequent records from this facility include assessments of dementia.  

* A December 2009 private consultation note includes an assessment of mental status changes secondary to acute renal failure and an assessment of dementia.  

* A December 2009 discharge summary from St. Joseph Healthcare includes a discharge diagnosis of Alzheimer's dementia.  

* In October 2011, a VA examiner reviewed the claims file and noted that, while she had reviewed the VA treatment records, there was no history of mental health treatment.  The examiner added that the Veteran was not service-connected for infertility or for other disorders for which depression might be deemed secondary; rather, he was service-connected during his lifetime for hearing loss and tinnitus.  

In regard to the opinion requested by the RO, the examiner stated that she could not resolve the issue without resort to mere speculation.  She provided an explanation for her conclusion, stating that the Veteran had not been interviewed, as he died in February 2010, thus, the examination consisted only of records review.  She stated that his VA treatment records revealed no treatment for or diagnosis of any mental health condition, despite reflecting treatment for physical health problems, and noted that the Veteran denied any depressive symptoms during a March 2008 depression screen.  Because of the limited evidence, lack of a confirmed diagnosis of, treatment for, or report of mental health issues, the lack of service connection for infertility or related problems, and the inability to interview the Veteran regarding these matters, the examiner stated that she could not determine what, if any, mental health problems or diagnoses he may have had prior to his death, and to do so would be resorting to mere speculation.  

In rendering the requested opinion, the examiner should consider and address the assessments of dementia, noted above.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

If the October 2011 VA examiner is not available, or is unable to provide the requested opinion, arrange for the above-noted opinion to be provided by another qualified examiner.  

4.  After the above development has been completed, forward the claims file to a VA examiner to provide an opinion regarding the claim for service connection for the cause of the Veteran's death.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran had hypertension that was incurred during service (from June 1953 to May 1955) or within one year after separation from service.  If so, the examiner must provide an opinion as to whether the Veteran's hypertension caused or contributed substantially or materially to the Veteran's death or caused or aggravated the failure to thrive and/or atrial fibrillation listed on his death certificate.  

Regardless of the examiner's opinion regarding whether or not the Veteran's hypertension was incurred during or within one year after separation from service, he or she must also provide an opinion as to whether the failure to thrive and/or atrial fibrillation listed on his death certificate began during active service or was related to any incident of service

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* On separation examination in May 1955, blood pressure was 130/80.  Clinical evaluation of all systems, including the heart, was normal.  

* The Veteran's March 2001 VA vesting examination notes a history of mild hypertension.  The assessment included mild hypertension.  

* During VA treatment in February 2003, the Veteran reported that, in November 2002, he started to have atrial fibrillation and had cardioversion which shocked his rhythm back to normal.  The pertinent assessment was probable atrial fibrillation resolved with cardioversion.  

* A December 2005 chest X-ray revealed the heart size to be within normal limits.  A chest X-ray taken the next day revealed the heart size to be at least borderline, if not enlarged.  Another chest X-ray from five days later revealed the heart to be within normal size.  

* A May 2006 Persantine Cardiolite study from Kentucky Cardiology revealed an apical wall fixed defect.  The physician commented that the etiology of this defect was unknown.  

* A June 2006 chest X-ray revealed the heart to be within normal size.  The impression was no acute disease.  

* In February 2007, the Veteran had a chest X-ray because of an irregular heart rate.  The heart was within normal size and configuration.  The impression was no significant change when compared with an examination from June 2006, no acute disease.  

* A January 2009 private treatment record reports that the date of onset of the Veteran's hypertension was unknown and the date of onset of paroxysmal atrial fibrillation was in 2000.  

* A June 2009 VA optometry screening note reports that the Veteran had hypertension diagnosed in 1997.  

* In October 2009, the Veteran underwent cardioversion for atrial fibrillation.  He was successfully converted from atrial fibrillation to sinus rhythm with no complication.  

* In November 2009, the Veteran was hospitalized after having been found to be in atrial fibrillation, after a rapid heart rate was found during an office visit regarding an abscess related to a fall following a recent right shoulder surgery.  

* A December 2009 discharge summary reflects that, during his hospitalization, atrial fibrillation persisted, with rapid ventricular response.  The discharge diagnoses included atrial fibrillation with rapid ventricular response and hypertension.  

* Later in December 2009 a percutaneous endoscopic gastrostomy (PEG) tube was placed because of poor oral intake.  

* A January 2010 record reflects that the Veteran was brought to the operating room for right shoulder irrigation and debridement, but was found to be tachycardic and hypotensive, so surgery was deferred.  The impression included paroxysmal atrial fibrillation.  Several days later, the Veteran did undergo right shoulder irrigation and debridement for a chronically infected nonhealing wound on the right shoulder.  

* The Veteran's February 2010 death certificate lists his immediate cause of death as failure to thrive, due to or as a consequence of atrial fibrillation.  

* In December 2013, the appellant's attorney referenced an internet article regarding hypertension as a causative agent of atrial fibrillation.  See http://www.ncbi.nlm.nih.gov/pubmed/12781903/.  

In rendering the requested opinion, the examiner must consider and address the appellant's assertion that the Veteran had problems with blood pressure shortly after separation from service.  The examiner is advised that the appellant is competent to report that the Veteran had problems with blood pressure; however, she is not competent to render a diagnosis of hypertension.  The examiner must also consider and address the internet article regarding hypertension as a causative agent of atrial fibrillation, referenced above.  

A complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  Readjudication of the claim for service connection for a psychiatric disorder must include consideration of whether the Veteran had a psychiatric disorder secondary to his service-connected hearing loss and/or tinnitus.  If any benefit sought remains denied the appellant and her attorney should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


